Mobley, Presiding Justice.
This court affirmed the judgment of Tattnall Superior Court denying relief to William Patrick Clark in a post-conviction habeas corpus proceeding. Clark v. Smith, 224 Ga. 766 (164 SE2d 790). One of the grounds of habeas corpus was that the appellant’s in-custody confession was erroneously admitted in evidence because he was not informed of all of his rights as announced in Miranda v. Arizona, 384 U. S. 436 (86 SC 1602, 16 LE2d 694, 10 ALR3d 974), which case was decided one day prior to the appellant’s trial. The Supreme Court of the United States reversed the decision of this court, citing the Miranda case, and remanded the case to this court for further proceedings. In conformity with the opinion and mandate of the Supreme Court of the United States, our former judgment in the case is vacated, and the judgment of Tattnall Superior Court is reversed. Direction is given that the appellant be returned to DeKalb Superior Court for another trial on the charge of rape.

Judgment reversed with direction.


All the Justices concur.

Arthur K. Bolton, Attorney General, Marion O. Gordon, Assistant Attorney General, B. D. Dubberly, Jr., Courtney Wilder Stanton, Deputy Assistant Attorneys General, for appellee.